UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 7, 2013 OCEAN BIO-CHEM, INC. (Exact name of registrant as specified in charter) Florida 0-11102 59-1564329 (State or Other Jurisdiction of Incorporation) (Commission File Number) I.R.S. Employer Identification No.) 4041 S.W. 47 Avenue, Fort Lauderdale, Florida 33314 (Address of principal executive offices) (Zip Code) (954) 587-6280 Registrant’s telephone number, including area code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 1 on Form 8-K/A amends the Current Report on Form 8-K filed by Ocean Bio-Chem, Inc. on June 10, 2013 to add information regarding the Board of Directors’ determination as to the frequency of inclusion, in our proxy materials, of a shareholder advisory vote on the compensation of our named executive officers.In all other respects, the text is unchanged. Item 5.07. Submission of Matters to a Vote of Security Holders Ocean Bio-Chem, Inc. (the “Company”) held its Annual Meeting of Shareholders on June 7, 2013. The proposals submitted by the Board of Directors to a vote of shareholders, and the final results of the voting on each proposal, are noted below. Proposal No. 1 — Election of Directors: Nominees For Withhold Broker Non-Votes Jeffrey S. Barocas Sonia B. Beard Diana Mazuelos Conard Gregor M. Dornau Peter G. Dornau William W. Dudman James M. Kolisch John B. Turner Proposal No. 2 — Ratification of Appointment of Independent Registered Public Accounting Firm: For Against Abstain Proposal No. 3 — Approval, on an advisory basis, of the compensation of our named executive officers: For Against Abstain Broker Non-Votes Proposal No. 4 — Advisory vote on the frequency of the advisory vote on compensation of our named executive officers: 1 Year 2 Years 3 Years Abstain Broker Non-Votes In light of this vote and other factors, our Board of Directors determined, on August 2, 2013, that we will include a shareholder advisory vote on the compensation of the Company’s named executive officers in our proxy materials every year until the next required advisory vote on the frequency of shareholder votes on the compensation of executives, which, under Securities and Exchange Commission regulations, will occur no later than the Company’s 2019 Annual Meeting of Stockholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OCEAN BIO-CHEM, INC. Date: August 5, 2013 By: /s/ Jeffrey S. Barocas Jeffrey S. Barocas Chief Financial Officer
